ATTACHMENT TO ADVISORY ACTION
In response to After-Final AFCP 2.0 filed 03/19/2021. 
RESPONSE TO PROPOSED AMENDMENT IN AFCP 2.0 PILOT
The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered. The proposed amendments include new limitation, "wherein a via of the first, second, or third via is formed by two processes consisting essentially of ion bombarding and thermal annealing, wherein the ion bombarding bombards the insulating layer using a focused ion beam at two or more connected sections at two or more depths in the insulating layer, and wherein the thermal annealing converts the one two or more connected sections to one two or more connected voids.” Can be rejected by the prior art Simpson et al.	(US 6197697 B1, fig. 1B-1C) using broadest reasonable interpretation. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004).  In the instant case, the claim term "section" is given the broadest reasonable interpretation as a part of the ‘via’ and claims do not limit the boundaries. The via can be divided into many connected sections by arbitrarily drawing boundaries as shown in the annotated fig. 1B-1C of Simpson et al. in next page.
  The applicant is requested to review the prior arts cited in attached PTO-892 which are elated to FIB.








    PNG
    media_image1.png
    910
    713
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on 9AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817